Citation Nr: 0324758	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  02-09 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran served on active duty from January 1974 to March 
1975.  He died on July [redacted], 2000.  The appellant is his 
surviving spouse. 

The appellant's claim comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a rating decision of 
November 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which denied the 
benefits sought on appeal.  

The Board notes that the RO has already granted a claim for 
service connection for the cause of the veteran's death.  
Accordingly, that issue is not before the Board.


FINDINGS OF FACT

1.  The veteran filed a claim for an increased rating for 
hypertension in February 1999.

2.  The RO confirmed a previously assigned 20 percent rating 
for hypertension in a decision of August 1999.

3.  The veteran filed a notice of disagreement in December 
1999 and submitted private treatment records dated November 
8, 1999, and later which reflected that he had left 
ventricular hypertrophy.

4.  In a decision of January 2000, the RO increased the 
rating for hypertension to 30 percent, effective from 
November 8, 1999.  The RO also issued a statement of the case 
that month.  

5.  In February 2000, the veteran submitted a substantive 
appeal statement regarding the 30 percent rating for 
hypertension in which he requested a hearing and stated his 
belief that he was entitled to a 60 percent rating. 

6.  In May 2000, the veteran submitted an application for 
increased compensation based on unemployability.  

7.  The veteran testified at a hearing held at the RO and 
indicated that he would be satisfied if the rating for 
hypertension was increased from 30 percent to 40 percent.  

8.  In a decision of May 2000, the RO increased the rating 
for the veteran's hypertension to 60 percent and also granted 
a total disability rating based on individual 
unemployability, both actions effective from November 8, 
1999.

9.  The RO notified the veteran of the decision by letter on 
May 8, 2000.   

10.  The veteran's certificate of death shows that he died on 
July [redacted], 2000. 

11.  No claim for VA benefits, to include a claim for an 
earlier effective date for increased compensation, was 
pending at the time of the veteran's death.


CONCLUSION OF LAW

The appellant's claim of entitlement to accrued benefits is 
without legal merit. 38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2002); Jones v. West, 136 F.3d 1296 (Fed. 
Cir. 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim. See also 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

In this case, the Board finds that VA has complied with the 
duty-to-assist requirement of the VCAA.  There is no 
indication from the record that relevant evidence exists 
which has not been obtained and associated with the claim 
file.  The Board further observes that the discussions in the 
rating decision of November 2001, the statement of the case 
issued in June 2002, and a February 2002 letter by the RO 
have informed the appellant of the information and evidence 
necessary to substantiate her claims.  The Board notes that 
accrued benefits claims are to be decided based on the 
evidence which was of record at the time of the veteran's 
death.  The Board thus finds that further development of the 
record is not necessary and that further advisement under 38 
U.S.C. § 5103(a) is not required. See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the appellant's claim at the present time is 
appropriate.

The appellant seeks accrued benefits on the basis that she 
believe that the veteran was entitled to an earlier effective 
date for increased compensation.  In a written statement in 
support of her claim submitted in March 2001, she noted that 
the VA had granted a 60 percent rating for hypertension and 
unemployability benefits effective from November 8, 1999.  
She asserted that she disagreed with that decision and 
believed that it contained clear and unmistakable error.  She 
indicated that the veteran had not worked since 1997, and he 
believed that the VA should have granted increased 
compensation back to that time.  She noted that the veteran 
had previously applied for such benefits and had been denied. 

Under 38 U.S.C.A. § 5121(a), accrued benefits are defined as 
"periodic monetary benefits to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death and 
due and unpaid for a period not to exceed two years." See 38 
C.F.R. 3.1000(a).

The pertinent facts in this case may be summarized as 
follows.  The veteran filed a claim for an increased rating 
for service-connected hypertension in February 1999.  Then RO 
confirmed a previously assigned 20 percent rating for 
hypertension in a decision of August 1999.  The veteran filed 
a notice of disagreement in December 1999 and submitted 
private treatment records dated from November 8, 1999, which 
reflected left ventricular hypertrophy.  In a decision of 
January 2000, the RO increased the rating for hypertension to 
30 percent effective from November 8, 1999.  The RO also 
issued a statement of the case in January 2000.  In February 
2000, the veteran submitted a substantive appeal statement 
regarding the 30 percent rating for hypertension in which he 
requested a hearing and stated his belief that he was 
entitled to a 60 percent rating.  In May 2000, the veteran 
submitted an application for increased compensation based on 
unemployability.  The veteran testified at a hearing held at 
the RO and indicated that he would be satisfied if the rating 
were increased from 30 percent to 40 percent.  In a decision 
of May 2000, the RO increased the rating for the veteran's 
hypertension to 60 percent and also granted a total 
disability rating based on individual unemployability, both 
actions effective from November 8, 1999.  The RO notified the 
veteran of the decision by letter on May 8, 2000.  The 
veteran's certificate of death shows that he died on July [redacted], 
2000.  No claim for VA benefits, to include a claim for an 
earlier effective date for increased compensation, was 
pending at the time of the veteran's death.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that, for a surviving spouse to 
be entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application. 
Id. at 1300.

In the instant case, the claims file is absent any evidence 
that the veteran had a claim pending for any VA benefit at 
the time of his death, to include a claim for an earlier 
effective date for increased compensation.  His claims for an 
increased rating for hypertension and unemployability 
benefits had both been granted prior to his death.  The 
veteran had specifically indicated that such increases would 
satisfy his appeal.  He never indicated any disagreement with 
the effective date which had been assigned for the increased 
compensation, or otherwise raised a claim for an earlier 
effective date.  Without the veteran having a claim pending 
at the time of death, the surviving spouse has no claim upon 
which to derive her own application for accrued benefits.  
See Jones, 136 F.3d at 1300.  Accordingly, there is no legal 
basis to the appellant's claim for payment of accrued 
benefits.  As the law, and not the evidence, is dispositive 
in this case, entitlement to payment of accrued benefits is 
denied due to the absence of legal merit. See Sabonis, supra.

ORDER

Entitlement to accrued benefits is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

